This action was brought to recover the contract price for gloves sold.
The plaintiffs are manufacturers and importers of gloves at Johnstown, N Y
The defendants are retail sellers of gloves and other dry goods in Kansas City, Mo.
On the 8th day of April, 1887, the defendants ordered from the plaintiffs a quantity of gloves of a specified quality and price, thereafter to be imported and delivered. On the 31st day of August, 1887, the gloves were shipped, and received by the defendants on September seventeenth thereafter. The defendants carefully examined every pair of gloves so received, and finding some of them defective, on the 6th day of October, 1887, returned 2½ dozen to the plaintiffs with the following letter:
"GENTLEMEN. — We return to you to-day, U.S. Ex., kid gloves, as per enclosed bill. You will find on examination that they are not perfect, and for this we will ask you to kindly credit our account with amount.
"We have, at this late date, examined every pair of this *Page 478 
glove, and are not at all satisfied with them. Would much rather return same to you than to place them on sale, as they do not open up as we think they should. We should prefer not to accept these even at a 10 per cent allowance.
"Should have advised you at an earlier date, but could not make proper examination sooner. Awaiting your reply, we
remain,                       Yours resp., "G.Y. SMITH  CO. "T.C.S."
The plaintiffs credited the defendants with the price of the gloves returned, and on October twenty-second wrote the defendants acknowledging the receipt of the goods, and that the gloves were not of the quality that they should be, and concluded as follows:
"You are at liberty to examine our goods, pick out the seconds, and all the goods (leaving the matter to your judgment and idea of what is fair) which are not satisfactory you may return, and we will be glad to send you in exchange A No. 1 goods. We wish to do what is right in this matter, and trust that in the above proposition you will find proof of the fact.
"Hoping this will meet your approval, and awaiting returns,
we are,          Yours, very truly, "MASON, CAMPBELL  CO."
After the receipt of this letter the defendants, on the 26th of October, 1887, returned 37 7-12 dozen gloves, with the following letter:
"GENTLEMEN. — Your favor of the twenty-second inst. received and contents carefully noted. After making another thorough examination of the kid gloves in question, we have decided to return them. This we do to-day by U.S. Ex. We enclose bill, and ask you to please credit us with the
amount.                     Yours truly, "G.Y. SMITH  CO. "T.C.S."
On October 28, 1887, the defendants returned another quantity of gloves, with the following: *Page 479 
"GENTLEMEN. — We return to you to-day, U.S. Ex., No. 864, 2 7-12 doz. men's gloves. These goods are worse than the worst of seconds, and are such that we cannot use.
"In ordering, we gave our order for first quality of goods, not seconds, as sent.
"With these return the ladies black piques, and will ask you to kindly credit both lots. We do this very reluctantly, but are compelled to do so in order to protect both our customers
and ourselves.             Yours resp., "G.Y. SMITH  CO. "T.C.S."
On November 3, 1887, the defendants returned the balance of the gloves remaining unsold, with the following:
"GENTLEMEN — By to-day's exp. we return to you the No. 946 kid gloves. We have kept these until now, thinking that we could possibly dispose of them, but we find that they are so entirely unsatisfactory that we think it best to return them now.
"We think that you will plainly see that we are justified in doing this. We hope that you will have no hesitancy in crediting them. Please do so, and greatly oblige,
                           "Yours truly, "G.Y. SMITH  CO. "T.C.S."
On the return of these goods the plaintiffs, under date of November 10, 1887, forwarded to the defendants other goods of like numbers and quantity of A No. 1 quality, in accordance with the proposition embraced in their letter of October 22, 1887, with the following letter:
"GENTLEMEN. — We are in receipt of your favors of Oct. 25th, Oct. 27, and Nov. 3d, with goods referred to in each respectively.
"We have examined every pair of these goods and this day, according to agreement, we return to you other goods perfect in every particular, as follows: * * *
                 "Yours truly, etc., "MASON, CAMPBELL  CO. "D.M." *Page 480
The defendants refused to receive these goods and caused them to be returned to the plaintiffs without opening the box containing them. The plaintiffs refused to receive them on their return and brought this action to recover the purchase-price.
The contract for the sale and delivery of the gloves was executory. It became the duty of the defendants on the arrival of the goods, or within a reasonable time thereafter, to examine them and determine whether or not they were of the kind and quality ordered, and if they were found not to comply as to quality and kind, to promptly rescind the contract, and either return or offer to return the goods to the plaintiffs. (Reed v.Randall, 29 N.Y. 358; Gaylord Manufacturing Co. v. Allen,
53 id. 515; Coplay Iron Company (Limited) v. Pope,
108 id. 232.)
As we have seen, the defendants had examined every pair of the gloves before October sixth. They expressly so state in their letter of that date. There could consequently be no question of fact for the jury as to whether they had been given a reasonable opportunity to examine, for on that day they had examined and then returned to the plaintiffs such goods as they saw fit, and they were accepted and the amount thereof credited to the defendants. If the defendants had not desired to keep the other goods they should have then rescinded the contract and either returned or offered to return them, and in failing to do this they must be deemed to have elected to retain them under the contract. (Beck v. Sheldon, 48 N.Y. 365.)
It is true that the defendants in their letter of that date complained as to these goods and stated that they were not satisfied with them; that they would rather return them than to place them on sale, as the goods did not open up as the defendants think they should, and that they would prefer not to accept them even at a ten per cent allowance. But this does not amount to a rescission of the contract. The most that can be claimed is that it is an invitation for a proposal modifying the terms of the contract. Such a proposal was incorporated *Page 481 
in the plaintiffs' letter of October twenty-second. It was, in brief, that the defendants might return such goods as were not satisfactory and they would replace them with A No. 1 goods, and on the receipt of this by the defendants the goods were returned without a word or suggestion that they were not returned in accordance with the offer made. Under these circumstances we think the plaintiffs were fully justified in understanding and believing that the goods returned were to be replaced by new goods in accordance with their letter; that such a conclusion would be warranted from a fair interpretation of the correspondence referred to. It is apparent that this construction should prevail, for as we have already shown, the time in which the defendants had the right to rescind the contract and return the goods under the original contract had passed. They could legitimately do so only under the offer of October twenty-second.
Stress is laid by the appellants upon their request to "credit us with the amount" in their letter of October twenty-sixth, but it does not appear to us that this request has any significance, or that it gave the plaintiffs notice, or led them to understand, that the goods were not returned in accordance with their proposal of the twenty-second. It is the usual practice among dealers of the character of these parties to charge for the goods when shipped, and if returned to credit back, and in case new goods are shipped, to again charge for such goods. Such is the way in which their books are ordinarily kept. If the goods returned were accepted by the seller, he would, of course, credit them upon the account of the purchaser, even though he was to send new goods in their place.
The judgment should be affirmed, with costs.
All concur with HAIGHT, J., except LANDON, J., not sitting, and BRADLEY, J., who dissents on the ground that whether or not there was any agreement between the parties which permitted the plaintiffs to send to the defendants and required the latter to accept gloves in place of those returned to the plaintiffs after their letter of October 22, 1887, to the defendants, was a question of fact, which should have been submitted to *Page 482 
the jury. And, therefore, the defendants' exceptions to the refusal to submit the question to them, and to the direction of the verdict, were well taken.
Judgment affirmed.